Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed July 10, 2020.
Claims 1-19 are pending. Claims 1-10 are withdrawn.
Claims 11-19 are rejected.

Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 12, 2022.

Drawings
The drawings are not of sufficient quality to permit examination; in particular Figure 2 drawing is blurry and the examiner is unable to ascertain which features are where. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In particular, Claim 11 recites “one or more remote client nodes servers, the central server further comprising”. The examiner believes the stated “central server” should be replaced with “one or more remote client nodes servers” for claim consistency. If this is not the case, then it is unclear to the examiner how/why the central server would further comprise a client computer processor and client web server (for example) and not the client nodes servers. Corrections and clarity is needed.
The term “high performance” enterprise library in claims 11 and 16 is a relative term which renders the claim indefinite. The term “high performance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, an enterprise library is a well-known and understood tool to one of ordinary skill in the art. However, it is not understood what makes the performance of the instant applications enterprise library higher than others. 
Claim 16 recites the limitation “comparing the results” and "the HPEL synchronization module”, however; there is no prior mention of any results and nor any HPEL synchronization module. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 11 is drawn to a central server, the central server further comprising: a server computer processor; a content server; a content server database; a web server; one or more remote client nodes servers, the central server further comprising: a client computer processor; a software index or predictive index; a binary storage device; a client web server; one or more HPEL module interfaces to enable synchronization of data between the central server and the remote client node server.
The claims fall within the “Mental Processes” grouping of abstract ideas. Specifically, the limitations of enabling synchronization of data between the central server and the remote client node server, discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (i.e., client, server, processor, storage device, etc.) because a user can mentally, or with pen and paper, observe, evaluate, and determine data that needs to be synchronized.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements (i.e., client, server, processor, storage device, etc.) that are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d) (II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or insignificant extra-solution is not significantly more than the judicial exception.
The dependent claims 12-19, depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra-solution activity. 
The claim elements considered individually or in combination do not result in a new or improved method for synchronizing data.
Claim 12 recites:
The system of claim 11 whereby the web server further comprises a client/server node of a Tomcat web server. 	The above does not correct the deficiencies of claim 11.
Claim 13 recites:
The system of claim 11 wherein the synchronization of data between the central server and the remote client node server includes authenticating an SSL connection.
The above does not correct the deficiencies of claim 11.Claim 14 recites:
The system of claim 11 wherein the binary storage device is a computer hard drive.
The above does not correct the deficiencies of claim 11.Claim 15 recites:
The system of claim 14, further comprising saving data to the hard drive, wherein the saving step consists of saving binary and index data.
The above does not correct the deficiencies of claim 11.Claim 16 recites:
The system of claim 11 whereby initiating a synchronization connection further comprises crawling data on both the central server and the client node server and comparing the results using the HPEL synchronization module. 	The above does not correct the deficiencies of claim 11.Claim 17 recites: 
The system of claim 16 whereby crawling the data further comprises detecting differences in data using the differential in the crawls.
The above does not correct the deficiencies of claim 11.Claim 18 recites: 
The system of claim 17 wherein if differences are detected, initiate an update of information to cause data on the client node to be the same as the data on the central server.
The above does not correct the deficiencies of claim 11.
Claim 19 recites: 
The system of claim 17 wherein if differences are detected, cause the most recently updated information to be written to both the client node and the central server.
The above does not correct the deficiencies of claim 11.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storm (U.S. Patent Application No. 2013/0097687).

Regarding Claim 11, Storm discloses a system of synchronizing between a central server and a remote client node server of a content management system, using a high performance enterprise library (HPEL) module, the system comprising: 
a central server (par [0029] and [0076], Storm), the central server further comprising: 
a server computer processor (par [0118], Storm – server computer); a content server; a content server database (par [0049], [0071], [0094], Storm – content server and filesystem/database); a web server (par [0069], Storm – web server); 
one or more remote client nodes servers (par [0046], [0077], Storm - client), the central server further comprising: 
a client computer processor (par [0112-0113], Storm - CPU); a software index (par [0006], Storm) or predictive index; a binary storage device (par [0112-0113], Storm – hard drive included within the computer for memory storage); a client web server (par [0074], Storm); 
one or more HPEL module interfaces to enable synchronization of data between the central server and the remote client node server (par [0003-0004], [0096-0101], Storm - in response to a change to a document at the back end, communicating the change to one or more client devices)1.  	Regarding Claim 12, Storm discloses the system of claim 11 whereby the web server further comprises a client/server node of a Tomcat web server (par [0078], Storm – Tomcat Web Application).

Regarding Claim 13, Storm discloses the system of claim 11 wherein the synchronization of data between the central server and the remote client node server includes authenticating an SSL connection (par [0095], Storm – authenticate a request to create a secure connection, wherein the secure connection is an SSL connection).

Regarding Claim 14, Storm discloses the system of claim 11 wherein the binary storage device is a computer hard drive (par [0112-0113], Storm – hard drive included within the computer for memory storage).

Regarding Claim 15, Storm discloses the system of claim 14, further comprising saving data to the hard drive, wherein the saving step consists of saving binary and index data (par [0112-0113], [0102], Storm – hard drive included within the computer for memory storage…John saves document data from a word processing application; par [0050], Storm – content is stored that include pointers to show where content resides such a file system or database).

Regarding Claim 16, Storm discloses the system of claim 11 whereby initiating a synchronization connection further comprises crawling data on both the central server and the client node server and comparing the results using the HPEL synchronization module (par [0009], [0079], [0102-0106], Storm – any change made is ensured to be synchronized).

Regarding Claim 17, Storm discloses the system of claim 16 whereby crawling the data further comprises detecting differences in data using the differential in the crawls (par [0009], [0079], Storm – identifying modified data and any change made is ensured to be synchronized).

Regarding Claim 18, Storm discloses the system of claim 17 wherein if differences are detected, initiate an update of information to cause data on the client node to be the same as the data on the central server (par [0085], Storm – in response to a change to a document at the back end, communicating the change to one or more client devices).

Regarding Claim 19, Storm discloses the system of claim 17 wherein if differences are detected, cause the most recently updated information to be written to both the client node and the central server (par [0094], [0096-0101], Storm).


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
June 17, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner Notes: An example of the synchronization can be found within par [0102-0106] of Storm.